Citation Nr: 1424700	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a heart condition as secondary to service-connected tuberculosis.

2. Entitlement to an increased rating for service-connected tuberculosis, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1950 to November 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his VA Form 9, substantive appeal, the Veteran requested a videoconference hearing before the Board.  He withdrew his request in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To issue proper notice, to obtain outstanding treatment records, and to issue a statement of the case for the claim for service connection.

First, the Board finds that the May 2013 VA Form 9 submitted to perfect the appeal for an increased rating for tuberculosis, also constitutes a notice of disagreement with the June 2012 rating decision denying service connection for a heart condition secondary to tuberculosis.  Specifically, in this document and in a July 2013 statement, the Veteran continues to argue that his heart has been negatively affected by his service-connected tuberculosis.  Because his statements indicate disagreement with the June 2012 rating decision, a statement of the case (SOC) must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Second, the Veteran indicates that he has been treated for his tuberculosis and heart condition by a private provider, Dr. G.N.  The Veteran submitted treatment records from this provider; however, it is unclear whether he submitted all available records.  Accordingly, on remand, the RO must ask the Veteran to submit these records or provide the appropriate consent forms for VA to obtain all outstanding private treatment records on his behalf.

The Board recognizes that the Veteran submitted his claims under the Fully Developed Claim procedures and that he was not provided a separate notice informing him of the evidence needed to support his claims and of his and VA's responsibilities for obtaining evidence.  Since the claims are being remanded for additional development, the Board finds that he should be informed of any information and evidence not of record that is necessary to substantiate the claims, that VA will seek to provide, and that he is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a notice letter informing him of the criteria to substantiate his service connection and increased ratings claims and notifying him of his and VA's respective duties for obtaining evidence.

2. Ask the Veteran to provide an authorization and release form so that VA may attempt to obtain private treatment records from Dr. G.N. and any other private provider that has treated his disabilities.  All attempts to obtain private treatment records must be documented in the claims file.  If the RO is unable to obtain the private treatment records, the RO must notify the Veteran and inform him that he may obtain the records and submit them to VA.

3. Obtain updated VA treatment records from the Detroit VA Medical Center and associate them with the claims file.

4. Conduct any additional development necessary.

5. Send the Veteran a statement of the case for his claim for service connection for a heart disability secondary to his service-connected tuberculosis.

Advise him that he will need to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this claim.  He also must be advised of the period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal of this claim, it should be returned to the Board for further appellate consideration.

6.Readjudicate the Veteran's claim for an increased rating for tuberculosis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



